DETAILED ACTION
This action is responsive to the following communication: The AFCP Request filed on 03/12/2021.
In the instant application, claims 2-9, 12-17, 19-20 and 22 are cancelled; Claims 23-37 are newly added; Claims 1, 11, and 21 are amended independent claims; claims 1, 10-11, 18, 21 and 23-37 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory G. Johnson (Reg. No. 59027) on 03/22/2021.

Replace claims 18 and 34-37 as followed
18. (Currently Amended) The method of claim [[12]] 11, further comprising monitoring at least one condition indicated by the condition information.
34. (Currently Amended) The method of claim [[12]] 11, further comprising setting the condition information based, at least in part, on received input.
11, further comprising setting the action information based, at least in part, on received input.
36. (Currently Amended) The method of claim [[12]] 11, wherein the customized card is presented in the card list when a condition specified by the condition information is satisfied.
37. (Currently Amended) The method of claim [[12]] 11, wherein the customized card is presented in the card list when an action specified by the action information is executed.

Allowable Subject Matter
Claims 1, 10-11, 18, 21 and 23-37 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a system operation efficiency for providing a user customized card in a launcher. A card list is presented in the launcher. One or more customized cards are provided in response to a user input. A user selection of one of the one or more cards is received. Customization of the selected card is executed based on user input. The customized card is presented in the card list. 
Independent claims 1, 11 and 21 when considered as a whole, are allowable over the prior art of record.  
The closest prior art, as previously cited: Louch (US 2015/0346957) teaches a method for displaying the widget display area in a first state that comprises a first region displaying a plurality of active widgets. Active widgets include a visual indication of a state of the widget or Crawford (US 9654598) teaches a method for user customization of cards. A user interface presents a configuration screen configured to allow the user of the mobile computing device to customize and personalize their own user experience on the mobile computing device. The user of the mobile computing device can select as potential content sources from both the apps and the external computing devices to supply an extracted newest feed of content from that source to be aggregated and displayed on a corresponding card in order to personalize and provide better engagement with the user of the mobile computing device.

However Louch and Crawford do not teach or suggest the particular combination of steps or elements as recited in the independent claims 1, 11 and 21.  For example, the prior art does not teach or suggest the steps of:
“executing customization of the selected one of the two or more customizable cards based on user inputs, the customization of the selected card causing the selected card to be a conditional card including condition information and action information corresponding to the condition information.” 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM T TRAN/            Primary Examiner, Art Unit 2174